Citation Nr: 0915227	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, with erectile dysfunction and 
diabetic nephropathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1968 until 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision 
denying service connection for schizophrenia and a March 2007 
rating decision denying an increased rating for diabetes 
mellitus and continuing a denial of service connection for 
PTSD, based on the submission of no new and material 
evidence.  The April 2006 rating decision was from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The March 2007 rating decision was from 
the VARO in Columbia, South Carolina.  However, the record 
indicates that all of the Veteran's claims are being handled 
by the VARO in Atlanta, Georgia.  

The March 2007 rating decision also continued a 20 percent 
evaluation for diabetes mellitus, with diabetic retinopathy, 
cataracts, left retinal artery occlusion and erectile 
dysfunction and granted service connection for peripheral 
neuropathy of the upper and lower extremities and 
onychomycosis of all toenails.  However, the May 2007 notice 
of disagreement was only in regards to the claim for an 
increased rating for his service-connected diabetes mellitus, 
type II, and the denial of service connection for PTSD.  No 
notice of disagreement was subsequently submitted in regards 
to the other claims and the decisions in regards to those 
claims became final.  38 C.F.R. § 20.1103. 

An August 2008 rating decision increased the Veteran's 
disability rating for his diabetes mellitus, with diabetic 
retinopathy, cataracts, left retinal artery occlusion to 70 
percent and increased his disability rating for his 
onychomycosis of all toenails to 30 percent.  The rating 
decision also continued the evaluations for his diabetes 
mellitus and his bilateral upper and lower peripheral 
neuropathy of the extremities.  A November 2008 rating 
decision denied entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  
No notice of disagreement was submitted following the 
adjudication of any of those claims.  

The Veteran, in a statement received in December 2008, raised 
a new claim for TDIU.  However, this matter is not before the 
Board because it has not been prepared for appellate review.  
Specifically, no rating decision has been issued in regards 
to that claim.  Accordingly, this matter is REFERRED to the 
RO for appropriate action.

With regard to the Veteran's schizophrenia claim, the Board 
notes that in Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim based on a diagnosis of a 
new mental disorder, e.g., PTSD, states a new claim for the 
purposes of jurisdiction.  Id. at 402.  As such, the June 
1998 rating decision denying service connection for PTSD 
represents the adjudication of a different claim and thus the 
Board agrees with the RO that the schizophrenia claim must be 
considered on a de novo basis, and that it is separate from 
his appeal to reopen a claim of service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed his schizophrenia in 
service.  He also contends that his service-connected 
diabetes mellitus, type II, is more severe than indicated by 
the 20 percent evaluation he has already been granted.  The 
Veteran further contends that he should be service-connected 
for PTSD, although his claim has previously been denied.

In a June 2005 letter, the Veteran's VA physician, Dr. 
J.M.D., found that the Veteran's medical history was 
consistent with a diagnosis of schizophrenia, paranoid type.  
Dr. J.M.D. found it was as likely as not that the Veteran's 
claimed traumatic experience in service triggered the 
development of schizophrenia.  However, the traumatic 
experience claimed by the Veteran has not been verified as 
having occurred, as indicated in the June 1998 rating 
decision.  

The Veteran's service treatment records are silent as to any 
complaints of, or treatment for, a mental disorder.  In fact, 
his July 1970 separation examination found him to be 
psychiatrically normal, as did his subsequent October 1970 
examination.

Furthermore, the VA outpatient treatment records are 
inconsistent as to a diagnosis of schizophrenia.   For 
example, a November 1997 VA examination provided a diagnosis 
of PTSD and polysubstance abuse in remission.  A diagnosis of 
PTSD did not arise for years following his discharge from 
service, as indicated in a March 2002 VA outpatient treatment 
record diagnosing him with PTSD and schizophrenia.  However, 
a May 2004 VA outpatient treatment record only assessed him 
as having PTSD, depression, not otherwise specified, and 
psychosis, rule out major depressive disorder with psychotic 
features.  A July 2007 VA outpatient treatment record, 
however, diagnosed him with a chronic, paranoid disorder, 
rule out paranoid schizophrenia.

In view of his contentions and evidence of record, a VA 
examination is necessary to clarify the Veteran's current 
psychiatric state and to determine if he has schizophrenia 
due to service.

Finally, to date, the Veteran has not been issued a Statement 
of the Case (SOC) for the claims for an increased rating for 
his service-connected diabetes mellitus, type II, and the 
denial of new and material evidence to reopen a claim for 
service connection for PTSD.  Under the circumstances the 
Board has no discretion and must remand these matters for the 
issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 
(1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  A Statement of the Case should be 
issued to the Veteran concerning the 
claims for an increased rating for 
diabetes mellitus, type II, and for 
whether new and material evidence has 
been submitted to reopen his claim for 
service connection for PTSD.  The 
Veteran should be advised of the 
necessity of filing a timely 
substantive appeal if he wants the 
Board to consider these issues.

2.  The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
mental disorder found to be present, 
specifically including whether the 
Veteran currently has schizophrenia.  

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that any mental disorder 
found to be present had its onset in, 
was aggravated by, or is otherwise 
related to service, and specifically 
including whether the Veteran has 
schizophrenia due to service.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the disorder, 
as well as the medical evidence of 
record, including service treatment 
records.  The examiner should also 
specifically consider whether the 
development of a mental disorder is 
indicated by the evidence of record, 
including the Veteran's service 
records.  The rationale for all 
opinions expressed should be provided 
in a legible report.

	3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




